DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 12/28/20.  This action is made Final.
Claims 1-9, 11-20 are pending claims.  Claims 1, 11, and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8, 11, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0030628 A1; hereinafter as Lee) in view of Truong (US 2014/0317699 A1; hereinafter as Truong).

With respect to claims 1, 11 and 19, Lee teaches:
An operation object processing method, an operation object processing apparatus, a non-transitory computer-readable storage medium (see ¶ 0013), comprising: 

determining, by the terminal device, operation objects on the terminal device based on the touch position information (see Fig. 3 and ¶¶ 0058-0059; two objects selected by a multi-touch user interaction; i.e., icons 310 and icon 330), wherein the operation objects belong to an application on the terminal device (see Fig. 3 and ¶ 0031; all the operation objects belong to an operating system application of the terminal device); 
determining a target object set for the operation objects (see Fig. 3 and ¶¶ 0030, 0058-0060; analyze an object that is selected by a user interaction on a home screen and then based upon a selected object or a combination thereof, create an empty folder or a group folder containing at least one icon or folder; e.g., a new folder 350 is created at the place of the first icon 310) and 
merging the operation objects into the target object set (see Fig. 3 and ¶¶ 0030, 0061; the first and second icons 310, 330 are moved into the new folder 350 and the new folder 350 contains the first and second icons 310 and 330 as sub-items). 
Lee does not explicitly discloses:
responsive to determining the operation objects, generating, by the terminal device, an operation object merging request;
sending, by the terminal device to a server, the operation object merging request, wherein the server, responsive to receiving the operation object merging request, merges the operation objects into the target object set.
Truong discloses a method comprising the steps of responsive to determining the operation objects, generating, by the terminal device, an operation object merging request (see ¶¶ 0075-0076; User directs App 106 of device 101 to create a new group, the user selects 
sending, by the terminal device to a server, the operation object merging request, wherein the server, responsive to receiving the operation object merging request, merges the operation objects into the target object set (see ¶¶ 0075-0077;  server 103 creates a new group
Both teachings are analogous art since they are directed to the same field of the claimed invention (i.e., graphical user interface). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee’s user interface for creating a group to include the feature of processing the merging request at the server at taught by Truong to relieve the processing burden on the terminal device; thus, speed up the processing time (Truong: see ¶ 0076; terminal device sends the group creating request to the server for processing the group creating request).

With respect to claims 8 and 17, the rejection of claim 1 is incorporated.  Lee and Truong further disclose wherein the receiving touch position information generated based on a multi-point touch operation (Lee: see ¶¶ 0016, 0029-0030, 0040; when any user interaction is inputted in a multi-touch form and touched points) comprises: 
receiving touch track information generated based on a multi-point gathering operation (Lee: see ¶¶ 0016, 0029-0030, 0040; when any user interaction is inputted in a multi-touch form and touched points.  Fig. 2 step 203 and ¶ 0050; detect a user interaction inputted on the home screen including multi-touch input); and 
the determining operation objects based on the touch position information comprises: determining operation objects corresponding to starting positions of touch tracks according to the touch track information (Lee: see Fig. 3 and ¶¶ 0058-0059; two objects selected by a multi-. 

Claims 2, 3, 7, 9, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Truong further in view of Gopalakrishnan (US 9405429 B1; hereinafter as Gopalakrishnan).

With respect to claims 2, 12, and 20, the rejection of claim 1 is incorporated.  Lee and Truong further disclose that determining, by the terminal device, whether the operation objects comprise an object set (Lee: see Fig. 2; step 209 and ¶ 0053; before the objects are merged into a new folder, the selected objects are analyzed.  ¶¶ 0058-0059; two objects selected by a multi-touch user interaction may be two icons, an icon and a folder, two folders, a folder and an empty place).  Lee does not explicitly disclose: when the operation objects do not comprise an object set, determining, by the terminal device, whether the operation objects have the same object type.
In the same field of endeavor of the claimed invention (i.e., graphical user interface), Gopalakrishnan discloses a similar method of creating folder using multi-touch gesture (see Col. 2, lines 37-53) comprising when the operation objects do not comprise an object set, determining, by a terminal device, whether the operation objects have the same object type (see Col. 5, lines 18-31, Col. 6, lines 1-14; a user may use their hand to select two or more applications/items; in one instance the selected applications may be related to one another in some manner such as same type of content, same artist, same genre, or any other similarity that may be recognized by the user).
Both references are directed to the same field of the claimed invention, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the 

With respect to claims 3 and 13, the rejection of claim 2 is incorporated.  Lee, Truong and Gopalakrishnan further disclose wherein the determining a target object set for the operation objects comprises: in response to determining that the operation objects have the same object type, creating an object set for the operation objects as the target object set (Gopalakrishnan: see Col. 5, lines 18-31, Col. 6, lines 1-14; a user may use their hand to select two or more applications/items; in one instance the selected applications may be related to one another in some manner such as same type of content, same artist, same genre, or any other similarity that may be recognized by the user.  See Fig. 3, block 304; the user device generates a folder that represents the linking of the applications together). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the feature of determining whether the objects have the same object type as taught by Gopalakrishnan to make it easier for the user to sort through large amounts of content (Gopalakrishnan: see Col. 1, lines 6-13).

With respect to claim 7, the rejection of claim 1 is incorporated.  Lee, Truong and Gopalakrishnan further disclose wherein the merging the operation objects comprises: merging the operation objects according to a confirmation instruction from the user (Gopalakrishnan: see Col. 3, lines 65-67; the user device may prompt the user for a folder name). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the 

With respect to claim 9, the rejection of claim 1 is incorporated.  Lee, Truong and Gopalakrishnan further disclose wherein the operation objects comprise at least one of logos, files, contacts in a communication list, and object sets (Lee: see Fig. 3 and ¶¶ 0058-0059; multi-touch user interaction may be two icons, an icon and a folder, two folders, and icon and an empty place, or a folder and an empty place.  Gopalakrishnan: see Figs. 1-6 and col. 2, lines 17-19; the application icons may include but are not limited to applications, content, document, music files); and the object sets comprise at least one of logo folders, folders for storing files, and contact groups (Lee: see Fig. 3 and ¶¶ 0058-0059; multi-touch user interaction may be two icons, an icon and a folder, two folders, and icon and an empty place, or a folder and an empty place).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the feature of determining whether the objects have the same object type as taught by Gopalakrishnan to make it easier for the user to sort through large amounts of content (Gopalakrishnan: see Col. 1, lines 6-13).

Claims 4-6, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Truong further in view of Saito et al. (US 2013/0055127 A1; hereinafter as Saito).

With respect to claims 4 and 14, the rejection of claim 1 is incorporated.  Lee as modified by Truong does not explicitly disclose: determining whether the operation objects comprise one or more object sets, and when the operation objects comprise one or more object 
In the same field of endeavor of the claimed invention (i.e., graphical user interface), Saito discloses a similar method of managing files and folders (see ¶ 0061) comprising determining, by a terminal device, whether the operation objects comprise one or more object sets (see Fig. 8A-Fig. 8H and ¶¶ 0198-0201; multiple files in the group object 431 are selected and drag the group object into picture folder 402 {~selecting object set folder}), and when the operation objects comprise one or more object sets, determining, by a terminal device, whether objects in the one or more object sets and the operation objects other than the one or more object sets have the same object type (see Figs. 8A-8H and ¶¶ 0198-0201; when the group of files are selected and dragged to the picture folder 402, the files 414a-416a having attributes of the picture folder (i.e., attributes indicating that the extensions are picture files) are selected from among the files are automatically moved to the picture folder {~determining to see if the selected files and the files in the folder are of the same type}).
Both references are directed to the same field of the claimed invention, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the feature of determining whether the objects in the folder/set and the selected objects have the same object type as taught by Saito to provide the user the ability to manipulate objects intuitively with touch controls (Saito: see ¶ 0002).

With respect to claims 5 and 15, the rejection of claim 4 is incorporated.  Lee, Truong and Saito further disclose wherein the determining a target object set for the operation objects comprises: in response to determining that objects in the one or more object sets and the operation objects other than the one or more object sets have the same object type, selecting 

With respect to claims 6 and 16, the rejection of claim 5 is incorporated.  Lee, Truong and Saito further disclose wherein the selecting an object set as a target object set for the operation objects comprises: receiving a selection instruction from a user; and determining an object set as the target object set for the operation objects based on the selection instruction (Saito: see Figs. 8A-8H and ¶¶ 0198-0212). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the feature of determining whether the objects in the folder/set and the selected objects have the same object type as taught by Saito to provide the user the ability to manipulate objects intuitively with touch controls (Saito: see ¶ 0002).

With respect to claim 18, the rejection of claim 11 is incorporated.  Lee, Truong and Saito further disclose determining, by the terminal device, whether the operation objects comprise one or more object sets (Lee: see Fig. 3 and ¶¶ 0058-0059; multi-touch user interaction may be two icons, an icon and a folder, two folders, and icon and an empty place, or 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the two teachings together to achieved the claimed invention such that one would have modified Lee’s teaching of analyzing the selected objects to include the feature of determining whether the objects in the folder/set and the selected objects have the same object type as taught by Saito to provide the user the ability to manipulate objects intuitively with touch controls (Saito: see ¶ 0002).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-20 have been considered but are moot because of the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Tseng et al. (US 2018/0063117 A1) – Method and device merged video streaming request (see Abstract).  Streaming server includes the merged request module 122 to process the Merged Requests sent from the client device 110 (see Fig. 1).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179